
	
		111th CONGRESS
		2d Session
		S. CON. RES. 52
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Expressing support for the designation of
		  March 20 as a National Day of Recognition for Long-Term Care
		  Physicians.
	
	
		Whereas
			 a National Day of Recognition for Long-Term Care Physicians is designed to
			 honor and recognize physicians who care for an ever-growing elderly population
			 in different settings, including skilled nursing facilities, assisted living,
			 hospice, continuing care retirement communities, post-acute care, home care,
			 and private offices;
		Whereas
			 the average long-term care physician has nearly 20 years of practice experience
			 and dedicates themselves to 1 or 2 facilities with nearly 100 residents and
			 patients;
		Whereas
			 the American Medical Directors Association is the professional association of
			 medical directors, attending physicians, and others practicing in the long-term
			 continuum and is dedicated to excellence in patient care and provides
			 education, advocacy, information, and professional development to promote the
			 delivery of quality long-term care medicine; and
		Whereas
			 the American Medical Directors Association would like to honor founder and
			 long-term care physician William A. Dodd, M.D., C.M.D., who was born on March
			 20, 1921: Now, therefore, be it
		
	
		That the Congress expresses support
			 for—
			(1)the designation of March 20, 2010 as a
			 National Day of Recognition for Long-Term Care Physicians; and
			(2)the goals and ideals of a National Day of
			 Recognition for Long-Term Care Physicians.
			
	
		
			Passed the Senate
			 September 29, 2010.
			
			Secretary
		
	
	
	
